UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6342



JOHN T. MCLEMORE,

                                              Petitioner - Appellant,

             versus


COLIE L. RUSHTON, McCormick Correctional
Institution; CHARLES CONDON, Attorney General
of the State of SC,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-02-1620-6-13AK)


Submitted:    June 19, 2003                   Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John T. McLemore, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John T. McLemore seeks to appeal the district court’s order’s

order adopting the magistrate judge’s recommendation and             denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit   justice    or   judge   issues   a    certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that McLemore has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   DISMISSED


                                       2